DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered. Claims 1-17 are pending, of which claims 9-17 are withdrawn.
Claims 1-8 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on May 18, 2021 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on May 18, 2021.
Specification
The disclosure is objected to because of the following informalities:
As noted in the Advisory Action mailed on May 18, 2021, multiple reference numerals (21, 22) are used to designate the same structure (“the central bas knitted section”).
.
Appropriate correction is required.
Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:  
“the flat knitted material” (claim 1, line 2) should read “the flat-knitted material,” to maintain consistency within the claims
“the flat-knitted material having an upper base knitted section, to which is adjoined a seat section comprising…” (claim 1) should read “the flat-knitted material having an upper base knitted section and a seat section adjoining the upper base knitted section, the seat section comprising…” to enhance clarity
“another of the two 3-dimensionally curved parts” (claim 1) should read “the other of the two 3-dimesnionally curved parts”
“the at least two additional lower gussets extend over…” (claim 6) should read “wherein the at least two additional lower gussets extend over…”
“a second intermediate base knitted section a plurality of stitches wide in the transverse direction of the knitted material is knitted…” (claim 7) should read “wherein a second intermediate base knitted section a plurality of stitches wide in the transverse direction of the knitted material is knitted…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the stitches are formed from the at least one knitting yarn, with the elastic weft yarn interknitted in the stitches.” The limitation is indefinite, as multiple stitches are previously recited in claim 1 (e.g., the stitches of the overall flat-knitted material, the stitches of the gussets, and the stitches of the upper base knitted section), and it is unclear which stitches are being referenced by the phrase “the stitches.” For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the stitches of the gussets are formed from the at least one knitting yarn, with the elastic weft yarn interknitted in the stitches of the gussets.”
Dependent claims are rejected at least for depending from rejected claims.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Examiner’s Note
The Examiner attempted to contact Applicant’s representative on January 11, 2022 to propose an Examiner’s Amendment and left a voicemail requesting an examiner-initiated interview, but no response was received.
 To expedite prosecution, the Examiner presents the following proposed claim amendments for Applicant’s consideration. The following claim amendments are considered to distinguish patentably over the art of record in this application, obviate the claim objections and claim rejections under 35 USC 112 discussed above, and place withdrawn claims 9-17 in condition for rejoinder:

1.	A flat-knitted material forming a pants part for compression pants, the flat-knitted material including at least one knitting yarn forming stitches and an interknitted elastic weft yarn, the flat-knitted material having an upper base knitted sectionand a seat section adjoining the upper base knitted section, the seat section comprising two adjacent, slightly hemispherical, 3-dimensionally curved parts,
wherein each 3-dimensionally curved part is formed by a plurality of knitted gussets adjoining each other, wherein each gusset comprises a plurality of rows of stitches, each row formed from a number of stitches that is less than a number of stitches forming at least one row of the upper base knitted section, wherein the stitches of the gussets are formed from the at least one knitting yarn, with the elastic weft yarn interknitted in the stitches of the gussets, and the plurality of gussets of one of the two 3-dimensionally curved parts are knitted with an offset in a transverse direction of the knitted material to the plurality of gussets of the other of the two 3-dimensionally curved parts.

2.	The flat-knitted material according to claim 1, wherein each gusset extends over at least four rows of stitches.

3.	The flat-knitted material according to claim 1, wherein the number of stitches forming each gusset decreases after every second or after every fourth row of stitches.

4.	The flat-knitted material according to claim 1, wherein, in a middle area of the seat section, each gusset of the one of the two 3-dimensionally curved parts overlaps one of the gussets of the other of the two 3-dimensionally curved parts in the transverse direction of the knitted material.

5.	The flat-knitted material according to claim 1, wherein, in the seat section, a first intermediate base knitted section a plurality of stitches wide in the transverse direction of the knitted material is knitted between the one of the two 3- dimensionally curved parts and the other of the two 3-dimensionally curved parts.

6.	The flat-knitted material according to claim 1, wherein a lower base knitted section adjoins the seat section, the lower base knitted section being formed by at least two additional lower gussets knitted with an offset to each other in the transverse direction of the knitted material, wherein the at least two additional lower gussets extend over more rows of stitches than the gussets in the seat section.

and wherein a second intermediate base knitted section a plurality of stitches wide in the transverse direction of the knitted material is knitted in the lower base knitted section between the at least two additional lower gussets, the second intermediate base knitted section being wider than the first intermediate base knitted section formed in the seat section.

8.	The flat-knitted section according to claim 1, wherein the seat section is knitted with a yarn of a color different from that of the at least one knitting yarn forming the upper base knitted section.

9. (Rejoined) A pair of compression pants comprising a flat-knitted material according to claim 1.

10. (Rejoined) A method for producing a flat-knitted material according to claim 1, wherein, first, [[an]] the upper base knitted section is knitted, to which [[a]] the seat section wherein the plurality of gussets flat-knitted material, wherein the gussets of the left half of the knitted material adjoin each other and the gussets of the right half of the knitted material adjoin each , and the gussets of the right half and the gussets of the left half each form one of the 3- dimensionally curved parts.

11. (Rejoined) The method according to claim 10, wherein each gusset is knitted at least over four rows of stitches.

12. (Rejoined) The method according to claim 10, wherein the number of stitches forming each gusset decreases after every second or every fourth row of stitches.

13. (Rejoined) The method according to claim 10, wherein the gussets of one of the two 3-dimensionally curved parts and the gussets of [[an]] the other of the two 3-dimensionally curved parts are knitted so thatthe gussets overlap in a middle area of the seat section.

14. (Rejoined) The method according to claim 10, wherein, in the seat section, a first intermediate base knitted section a plurality of stitches wide in the transverse direction of the knitted material is knitted between the two 3-dimensionally curved parts 

15. (Rejoined) The method according to claim 10, wherein a lower base knitted section is knitted onto the seat section, the lower base knitted section being formed by at least two additional lower gussets knitted with an offset to each other in the transverse direction of the knitted at least two additional lower gussets extending over more rows of stitches than the gussets in the seat section.

16. (Rejoined) The method according to claim 14, wherein a lower base knitted section is knitted onto the seat section, the lower base knitted section being formed by at least two additional lower gussets knitted with an offset to each other in the transverse direction of the knitted material, and in the lower base knitted section, a second intermediate base knitted section which is a plurality of stitches wide in the transverse direction of the knitted material is knitted between the two 3-dimensionally curved parts 

17. (Rejoined) The method according to claim 10, wherein the seat section is knitted with a yarn which is of a color different from that of the at least one knitting yarn forming the upper base knitted section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732